Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 5, including dependent claims 4 and 6-8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “powders.” It is unclear if this is the same or different from “the powders” referenced in claim 1. 

Claim 3 recites “powders” and “the plurality of powder cylinders.” There is insufficient antecedent basis for this limitation. The phrase “the plurality of powder cylinders” may have antecedent basis in claim 2, but claim 3 depends on claim 1.

Claim 5 recites “the housing.” There is insufficient antecedent basis for this limitation. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schodin et al. (US 20210197285 A1, hereinafter “Schodin”).

Regarding claim 1, Schodin teaches a device, comprising: 
1) a laser forming unit (irradiating station 206, also including heating station 120, layer forming station 112, and other parts of chamber 202); 
2) a support platform (platform 104); and 
3) a driving mechanism (actuator 216, pivot 210, [0034] teaches vertical movement); 
wherein: the support platform is configured to support (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency; Schodin is capable of performing such a function see Figs. 1-3C) a plurality of raw materials (build materials 102) for additive manufacturing of an object comprising a plurality of sections; 

the driving mechanism is disposed under (see Figs. 1-3C showing wheels or actuator or pivots under the laser forming unit) the laser forming unit and comprises a vertical driving mechanism (see Figs. 2A to 2C showing movement in the vertical and horizontal directions; [0025] teaches a vertical drive mechanism for the figures) and a horizontal driving mechanism ([0009]); 
the vertical driving mechanism ([0025]) is connected to the laser forming unit (see Figs. 1-3C) and configured to lift (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency; see [0025] for “vertically movable”) the laser forming unit layer by layer according to a height of each section of the object so that the object is processed in a vertical direction with respect to the support platform; and 
the horizontal driving mechanism is configured to drive (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency; see [0009] for inherency) the laser forming unit to move in a horizontal direction with respect to the support platform so that the laser forming unit moves over (an apparatus claim covers what a device is, not what it does. See .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schodin in view of Kullinsky et al. (US 20160354840 A1, hereinafter “Kullinsky”).

Regarding claim 2, Schodin teaches wherein the laser forming unit comprises 
a housing (chamber 302, 202), 
a separator (partitions 310, 312), 
a powder laying unit (layer forming station 112), 
a lasering unit (208; [0029]), and 
a plurality of heating units (heating station 120; [0032] teaches heaters; Schodin does not explicitly teach multiple heaters in 120, but a duplication of parts has been found to be prima facie obvious, unless new and unexpected results are produced. See MPEP 2144.04.VI.B); 
the powder laying unit is disposed in the housing (see Figs. 1-3C) and comprises a roller (114, [0016] teaches a roller); 
the separator (partitions 310, 312) is disposed in the housing (see Figs. 1-3C) and divides (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 
the lasering unit is disposed in the first half (see Figs. 3a-3c), comprises a laser, and is configured to emit (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency; see [0029]) a laser to sinter the powders on the support platform; 
the plurality of heating units is disposed in the second half (see Figs. 3a-3c) and is configured to preheat (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency) the powders on the support platform prior to the sintering of the powders.

Schodin fails to teach and an oscillating mirror and a plurality of powder cylinders is symmetrically disposed on both sides of the support platform; and the roller is configured to move back and forth between the plurality of powder cylinders and the support platform to bring powders in the plurality of powder cylinders to the support platform. 
In the same field of endeavor Kullinsky teaches that powder cylinders may be on either side of the build platform (see Fig. 1 showing two feed bins on either side; see Fig. 6 showing a first feed bin and a second feed bin), and a roller may be used to move material from either feed bins (see [0007] and [0008]). Kullinsky also teaches a mirror that may be used to direct the laser light (see Fig. 1 showing mirror 155). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Shodin and Kullinsky. Having two feed bins 

Regarding claims 3 and 4, Schodin fails to teach a groove and a build platform that lowers into that groove. 
In the same field of endeavor Kullinsky teaches a groove (see Fig. 1 showing build chamber 105 lowered by build piston 140) and a sidewall (the partition between the feed bins and the build chamber in Fig. 1) adapted to move vertically with respect to the support platform.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Kullinsky and Schodin.  Having two feed bins symmetrical on either sides is commonly substitutable in additive manufacturing, and allows for the drawing of two different materials having two different properties ([0072]) into a feed bin that lowers as material is added. Such a configuration would have been desirable to a person having ordinary skill in the art before the effective filing date for those reasons, and is an act of simple substitution with predictable results.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schodin in view of Kullinsky and further in view of DeMuth et al. (US 20170120332 A1, hereinafter DeMuth). 

In the same field of endeavor DeMuth teaches that inner walls of an SLS build chamber may have insulating materials ([0124]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of DeMuth and Kullinsky. DeMuth teaches that such insulating walls may reduce heat loss ([0124]). Thus, a person having ordinary skill in the art before the effective filing date would have found it desirable for those reasons. 

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schodin in view of Sheinman (US 20170173696 A1). 
Schodin teaches a curing-carbonization device (pulse irradiation station 206; [0029]); wherein the horizontal driving mechanism of the device comprises two guide rails ([0039] teaches the build chamber may be supported on tracks) disposed on both sides ([0039] teaches tracks may substitute wheels) of the support platform (see Figs. 1-3C); the device (see Figs. 1-3C) and the curing-carbonization device (see Figs. 1-3C) each comprises a plurality of pulleys ([0021] teaches movement of the chamber via a belt and pulley system; [0039]) adapted to slide on the guide rails.

Schodin fails to teach a powder cleaning device adapted to slide on the guide rails.
In the same field of endeavor Sheinman teaches that a cleaning unit for a selective sintering device may be moved via rail ([0094]). 
.  

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742